Order entered October 7, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-01017-CV

                                 KALA DHARMA, Appellant

                                               V.

                              WHITLEY PENN, LLP, Appellee

                      On Appeal from the 254th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-12-12551

                                           ORDER
       The Court has reviewed the clerk’s record in this case and has determined that the clerk’s

record does not include the motion for new trial filed by appellant on June 26, 2015 or the

request for findings of fact and conclusions of law filed on June 9, 2015 according to appellant’s

notice of appeal, but not reflected on the trial court’s case summary. Accordingly, the Court

ORDERS Felicia Pitre, Dallas County District Clerk, to file and certify within five (5) days of

the date of this order a supplemental clerk’s record including the motion for new trial and

request for findings of fact and conclusions of law or certification that the documents cannot be

located.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE